The Attorney              General of Texas
                                           December   29,   1980

MARK WHITE
Attorney General

                   Honorable Henry Wade                      Opinion No. MN-289
                   Criminal District Attorney
                   6th Floor, Records Building               Re:   Time at which livestock brands
                   Dallas, Texas    75202                    must be re-registered   under article
                                                             68991, V.T.C.S.

                   Dear Mr. Wade:

                           Article 6890, V.T.C.S., requires owners of various Livestock to have
                   distinct marks and brands and to record them with the clerk of the county in
                   which their livestock are located.   Article 68991, V.T.C.S., provides that:

                                  Section 1. (a) . . . In alL . . counties each owner
                              of. . . livestock. . . shall within six months after this
                              Act takes effect have his mark and brand for such
                              stock recorded in the office of the county clerk of
                              the county. . . whether the brands and marks have
                              been previously recorded or not.

                              . . . .

                                   (cl After. . . six months from the taking effect of
                              this Act all records      of marks and brands now in
                              existence in the ccunty shall no longer have any force
                              or effect. . . .

                              . . . .

                                   Section 3. All brands and marks registered   under
                              the provisions of this Act shall be re-registered every
                              10 years in the manner prescribed in Section 1 of this
                              act.

                   This act, which became effective        August 30, 1971, clearly provides that
                   owners who recorded their marks snd brands within six months of that date
                   must re-record   them ten years later, i&, within six months of August 30,
                   1981, and at subsequent    ten-year intervals; however, it is not clear whether
                   owners who subsequently       record new marks and brands pursuant to article
                   6890 must re-record     them at the same time. You have asked this office to
                   resolve this ambiguity.




                                                      p.    922
Honorable   Henry Wade - Pz;a Two            (Mh- 289)




        Article 6899j is susceptible     of at least three interpretations:         (1) that marks and
brands registered     within six months of August 30, 1971- but not those first recorded
after that time - must be re-registered             every ten years; (2) that all owners must re-
register their marks and brands ten years from the date they originally recorded them
and at subsequent       ten-year    intervals;   or (3) that marks and brands recorded            after
August 30, i971, but prior to August 30, 1981, must be re-registered             within six months of
the latter date, and that at subsequent           ten-year intervals, all brands and marks then
existing     must be re-registered.         Our objective     in construing      article    6899j is to
determine      which interpretation     best reflects the legislature’s     intent.     Rogers v. First
National Bank, 448 S.W.2d 149 (Tex. Civ. App. - El Paso 1969, writ ref’d n.r.e.); A.M.
Servicing Corp. v. State, 380 S.W.2d 747 (Tex. Civ. App. - Dallas 1964, no writ).

       The legislative history of article 6899j sheds little light upon what was intended.
The bill analysis merely states that section 3 requires owners to ‘Ye-register marks and
brands every ten years.” Accordingly,      we must determine      the meaning of the act by
considering other factors, such as “the end to be obtained, the mischief to be remedied
and the purpose to be accomplished.”       City of Irving v. Dallas County Flood Control
District, 377 SW. 2d 215, 219 (Tex. Civ. App. - Tyler 1964), rev’d on other grounds, 383
S.W.2d 571 (Tex. 1964).

       It seems apparent    that the primary objective      of article 6899j was to provide
county clerks with accurate,       updated records of marks and brands that would be
revised at ten-year intervals.    The act requires all brands, whether previously recorded
or not, to be registered   within six months of its effective       date, and states that upon
expiration of that six-month period other records of marks and brands “shall no longer
have any force or effect.”      V.T.C.S. art. 6899j, §l(c). It further provides that marks
and brands registered    under its provisions, including the time-frame         set forth therein,
shall be re-registered     every ten years.       It follows that the first interpretation
suggested above, which would exclude from the re-registration            requirement     marks and
brands which were first recorded after that six-month            period, could not have been
intended.    As between the second and third alternatives,           moreover,     we believe the
third was most likely intended.        That interpretation    requires owners to re-register
their marks and brands during the same six-month            period every ten years, without
regard to when they originally recorded them, thus providing a practical and efficient
means of ensuring that clerks have a revised set of records every ten years.

       It is also relevant to note that article 6899h, V.T.C.S., which is concerned with
marks and brands of livestock in Fayette County, provides for re-registration       “at the
end of each ten-year period from the effective        date of this Act.” (Emphasis added).
V.T.C.S. art. 6899h, 52. Other statutory    provisions bearing on the same subject may be
considered     in ascertaining legislative  intent.    Trinity  Universal Insurance Co. v.
McLaughlin, 373 S.W.2d 66 (Tex. Civ. App. - Austin 1963, writ ref’d n.r.e.).

      For these reasons, we conclude that article 68991 is to be construed as requiring
that all marks and brands registered    prior to August 30, 1981, must be re-registered
within six months of that date, and that the re-registration  process must be repeated
at subsequent ten-year intervals for then-current  owners.




                                              p.   923
Honorable    Henry Wade - Page Three              (NIV-289)




                                          SUMMARY

                  Article 68993, V.T.C.S., requires that all marks and brands
             registered   prior to August 30, 1981, must be re-registered     within
             six months of that date, and that the Fe-registration           process
             must be repeated      at subsequent   ten-year  intervals    for then-
             current owners.




                                                        MARK        WHITE
                                                        Attorney   General of Texas

JOHN W. FAINTER, JR.
First Assistant Attorney General

RICHARD E. GRAY III
Executive Assistant Attorney       General

Prepared    by Jon Bible
Assistant   Attorney General

APPROVED:
OPINION COMMITTEE

Susan L. Garrison,   Acting    Chairman
Jon Bible
Rick Gilpin
Peter Nolan
Bruce Youngblood




                                             p.   924